DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/18/22 has been entered. Claims 1 and 11 have been amended. Claims 1-7, 10-13, and 21-22 are addressed in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-13, and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Concerning claims 1 and 11, applicant’s original disclosure fails to divulge “the spring element together with the first and second jaws having a geometry to engage the osseous-based tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the osseous-based tissue”. Claims 2-7, 10, and 21 are rejected for the same reasons as claim 1 by virtue of dependency on claim 1. Claims 12-13 and 22 are rejected for the same reasons as claim 11 by virtue of dependency on claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0079931, hereinafter Brennan) in view of Nallakrishnan (US 5,752,960) and Snell (US 2010/0114154), all cited in the previous office action.
Concerning claim 1, the Brennan et al. prior art reference teaches an ergonomic forceps tool (Figure 1; 100) capable of gripping osseous-based tissue during allograft processing, comprising: a first forceps half (Figure 1; 110) pivotally coupled to a second forceps half (Figure 1; 112), the first and the second forceps halves combining to form a handle portion (Figure 1; 122, 124) and a head portion (Figure 1; 120), the head portion comprising two opposing first and second jaws (Figure 1; 140), each of the first and second jaws formed of a flat paddlelike structure having an inner-facing textured surface (Par. 0016, inner surfaces may be ‘milled or roughened’, therein defining an inner-facing textured surface), the handle portion defining a first longitudinal axis (Figure 1; 122) and the flat paddlelike structures of the first and second jaws of the head portion defining a second longitudinal axis that intersects the first longitudinal axis at a head angle (Figure 1; 120), wherein the first and second forceps halves move between an open position in which the first and second jaws are separated (Figure 4; 140) and a closed position in which the flat paddlelike structures of the first and second jaws are secured about osseous-based tissue, and in which the osseous-based tissue is selected from a range of widths (Par. 0014, instruments suitable for grasping body tissue and the like. Note, the limitation merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of “Brennan” meets the structural limitations of the claim, and the “flat paddlelike structures of the first and second jaws” are structured to “be secured about osseous-based tissue, and in which the osseous-based tissue is selected from a range of widths”); a spring element attached between the first and second forceps halves, (Figure 5B; 158); and a selective locking mechanism configured to selectively affix the first and second forceps halves in a desired compressed position selected from a plurality of compressed positions between the closed position and the open position, the selective locking mechanism comprising a ratchet-based locking bar in which the ratchet-based locking bar exerts a constant grip pressure at the desired compression having the first and the second jaws secured about the osseous-based tissue, and wherein the combination of the first and second jaws secured about the osseous-based tissue, the spring element, and the selective locking mechanism together allow selective positioning and locking of the first and the second jaws to the desired compression position and subsequently the locked position selected from the range of compressed positions of the selective locking mechanism corresponding to a width of the osseous-based tissue (Figure 5B; 150, 154 | Par. 0024). Note, the limitation merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of “Brennan” meets the structural limitations of the claim, and the “ratchet-based locking bar” is structured to “exert a constant grip pressure at the desired compressed position”, the “combination of the first and the second jaws secured about the osseous-based tissue, the spring element, and the selective locking mechanism” are structured to “allow selective positioning and locking of the first and the second jaws to the desired compression position and subsequently the locked position selected from the range of compressed positions of the selective locking mechanism corresponding to a width of the osseous-based tissue”.
However, Brennan does not specifically teach the spring element biased toward the open position, the spring element configured to provide a counterforce to user exerted grip pressure upon the handle portion, and the spring element together with the first and second jaws having a geometry to engage the osseous-based tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the osseous-based tissue; and a selective locking mechanism comprising a pivot ratchet- based locking bar that rotates between an unlocked position in which the pivoting ratchet-based locking bar is selectively disengaged and a locked position.
In same field of endeavor, the Nallakrishnan reference teaches a forceps device (Figure 1; 10) having a first forceps half (Figure 1; 11) and a second forceps half (Figure 1; 12) and a spring element attached between the first and second forceps halves (Figure 1; 16, 19), wherein the spring element is biased toward the open position, and the spring element configured to provide a counterforce to user exerted grip pressure upon the handle portion, and the spring element together with the first and second jaws having a geometry to engage the tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the tissue; and a selective locking mechanism configured to selectively affix the first and the second forceps in a desired compressed position (Figure 2) having the first and the second jaws secured about the tissue, wherein the combination of the first and the second jaws secured about the tissue, the spring element, and the selective locking mechanism together allow the locking of the first and the second jaws to the desired compression position (Column 3, Lines 58-67; Column 4, Lines 48-67; Column 5, Lines 1-10; spring biases the forceps halves in the open position, therein providing counterforce against the user exerted grip pressure; tactile feedback from stressed springs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the spring element of the Brennan reference with the outwardly biasing spring element of the Nallakrishnan reference therein configuring the first and second forceps halves to have the spring element bias the forceps halves towards the open position, and the spring element configured to provide a counterforce to user exerted grip pressure upon the handle portion, and the spring element together with the first and second jaws having a geometry to engage the osseous-based tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the osseous-based tissue, which when incorporated with the locking mechanism of the Brennan reference, would have the spring element and the selective locking mechanism together allow selective positioning and locking of the first and the second jaws to the desired compression position, wherein it would be obvious to do so in order to gradually allow the handle of the forceps to part therein providing a more controlled release of a needle held by the forceps (Nallakrishnan; Column 2, Lines 24-65).
Also in the same field of endeavor, the Snell reference teaches a forceps tool (Figure 1; 2) comprising a first forceps half (Figure 1; 4) pivotally coupled to a second forceps half (Figure 2; 6), the first and second forceps halves combining to form a handle portion (Figure 1; 8, 10) and a head portion (Figure 1; 16), and a selective locking mechanism (Figure 1; 22) configured to selectively affix the first and the second forceps halves in a desired compressed position selected from a plurality of compressed positions between the closed and the open position, the selective locking mechanism comprising a pivoting ratcheting-based locking bar that rotates between an unlocked position in which the pivoting ratchet-based locking bar is selectively disengaged and a locked position in which the pivoting ratchet-based locking bar exerts a constant grip pressure at the desired compressed position having the first and the second jaws secured about bone tissue and subsequently the locked position selected from the range of compressed positions of the selective locking mechanism corresponding to a width of the bone tissue (Par. 0021 & 0026). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the locking mechanism of the Brennan and Nallakrishnan reference with the locking mechanism of the Snell reference given it is an obvious alternative to an integral locking bar and further allows the locking bar to freely swing to be selectively engaged and disengaged (Snell; Par. 0026). The resultant combination of the Brennan, Nallakrishnan, and Snell references would still include a spring element and a selective locking mechanism that together allow selective positioning and locking of the first and the second jaws to the desired compression position and subsequently the locked position selected from the range of compressed positions of the selective locking mechanism corresponding to a width of the osseous-based tissue, given the locking mechanisms of the Brennan and Snell references work in effectively the same manner, and given the Brennan, Nallakrishnan, and Snell combination would yield predictable results in that it would function in generally the same manner as the combination of the Brennan and Nallakrishnan references alone except with a pivoting locking bar as taught in Snell as opposed to an integral, stationary locking bar as taught in Brennan. 
Concerning claim 2, the combination of the Brennan, Nallakrishnan, and Snell references as discussed above teaches the ergonomic forceps tool of claim 1, wherein the head angle appears to be in the range of 45 to 90 degrees (Figure 3BC), which would fall within the range of 30 to 90 degrees.
Concerning claim 3, the combination of the Brennan, Nallakrishnan, and Snell references as discussed above teaches the ergonomic forceps tool of claim 1, wherein when the first and second forceps halves are in the open position, the identical flat paddlelike structures of the first and second jaws are disposable about a human femoral head, depending on the size of the human and its femur. Note, the limitation merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of “Brennan” as modified by “Nallakrishnan” and “Snell” meets the structural limitations of the claim.
Concerning claim 10, the combination of the Brennan, Nallakrishnan, and Snell references as discussed above teaches the ergonomic forceps tool of claim 1, wherein the Brennan reference further teaches the forceps tool being formed of stainless steel (Par. 0022).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0079931, hereinafter Brennan) in view of Nallakrishnan (US 5752960) and Snell (US 2010/0114154) as applied to claims 1-3 and 10 above, and further in view of Deutsch et al. (US 2014/0236194, hereinafter Deutsch), cited in previous office action.  
Concerning claims 4 and 5, the combination of the Brennan, Nallakrishnan, and Snell references as discussed above teaches the ergonomic forceps tool of claim 1, but does not specifically teach the inner-facing textured surface of the first jaw comprising a number of teeth protruding inward from the first jaw toward the second jaw; or the inner-facing textured surface of the second jaw comprising a number of teeth protruding inward from the second jaw toward the first jaw.
However, the Deutsch prior art reference teaches a forceps tool that may be adapted for use as a needle driving instrument, wherein the jaws of the forceps are textured to enhance the grip on a needle, said textured surface including raised ridges, which may be defined as teeth, wherein said teeth may have a length of 0.5 to 1 mm (Par. 0032).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the inner-facing textured surfaces of both the first and second jaws of the Brennan, Nallakrishnan, and Snell combination include a number of teeth protruding inward as in the Deutsch reference to ensure a firm grip on a needle (Deutsch; Par. 0032)).
Although the combination does not specifically teach the teeth having a length of 3 mm, the Deutsch reference defines the length of the teeth as a result effective variable that is optimized depending on the diameter of the needle the forceps are intended to grasp (Deutsch; Par. 0032)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the length of the teeth of the Brennan, Snell, and Deutsch combination be a length of 3 mm as a routine optimization of a result effective variable to adapt to a specific needle diameter (Deutsch; Par. 0032).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0079931, hereinafter Brennan) in view of Nallakrishnan (US 5752960) and Snell (US 2010/0114154) as applied to claims 1-3 and 10 above, and further in view of Storm et al. (US 2009/0151522, hereinafter Storm), cited in previous office action.
 Concerning claim 6, the combination of the Brennan, Nallakrishnan, and Snell references as discussed above teaches the forceps tool of claim 1, but it does not specifically teach a first pair of interchangeable grips for removable installation about the first and second forceps halves at the handle portion, the first pair of the interchangeable grips configured to fit a first hand size; and a second pair of interchangeable grips for removable installation about the first and second forceps halves at the handle portion, the second pair of interchangeable grips configured to fit a second hand size.

However, the Storm reference teaches a pliers or forceps type tool, the tool including a first half (Figure 1; 4) and a second half (Figure 1; 6) to form a handle portion (Figure 1; 12, 14) and a head portion (Figure 1; 8, 10), wherein the reference further teaches an interchangeable grip for removable installation about the first half at the handle portion (Figure 2; 16), wherein the reference further teaches that the grip may be of a pair of grips, the other grip of the pair for removable installation about the second half (Par. 0015), wherein the interchangeable grips may be one of a plurality of interchangeable grips for removable installation about the first and second forceps halves at the handle portion, each pair of interchangeable grips configured to fit a different hand size (Par. 0015).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the forceps tool of the Brennan, Nallakrishnan, and Snell combination include a first pair of interchangeable grips for removable installation about the first and second forceps halves at the handle portion, the first pair of the interchangeable grips configured to fit a first hand size; and a second pair of interchangeable grips for removable installation about the first and second forceps halves at the handle portion, the second pair of interchangeable grips configured to fit a second hand size as in the Storm reference to alter the contour of the handle portion to match the size of a user’s hand so that the user can comfortably grip and operate the forceps tool (Storm; [Par. 0005]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0079931, hereinafter Brennan) in view of Nallakrishnan (US 5752960) and Snell (US 2010/0114154) as applied to claims 1-3 and 10 above, and further in view of Goodman (US 2013/0040259), cited in previous office action. 
Concerning claim 7, the combination of the Brennan, Nallakrishnan, and Snell references as discussed above teaches the ergonomic forceps tool of claim 1, wherein the Brennan reference further teaches the spring element comprising a single counterforce spring biased toward the open position, but it does not teach the spring element being spring steel (Par. 0024).
However, the Goodman reference teaches a similar forceps device (Figure 1; 100), wherein the forceps includes a first forceps half (Figure 1; 122-1) pivotally coupled to a second forceps half (Figure 1; 122-2), the first and second forceps halves combining to form a handle portion (Figure 1; 124-1, 124-2) and a head portion (Figure 1; 126-1, 126-2), and a spring element attached between the first and second forceps halves (Figure 1; 148), the spring element biased toward the open position, wherein the spring element may be a counterforce spring steel (Par. 0029).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the forceps of the spring element of the Brennan, Nallakrishnan, and Snell combination be the spring steel of the Goodman reference given the Brennan reference teaches that the biasing mechanism may be any known biasing element known in the art (Brennan; Par. 0024]), while the Goodman reference teaches that spring steel is a spring mechanism known in the art (Goodman; Par. 0029]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0079931, hereinafter Brennan) in view of Nallakrishnan (US 5752960) and Snell (US 2010/0114154), Storm et al. (US 2009/0151522, hereinafter Storm), and Orstein et al. (US 5120221, hereinafter Orstein), cited in previous office action.
Concerning claim 11, the Brennan et al. prior art reference teaches an ergonomic forceps tool kit (Figure 1; 100) capable of gripping osseous-based tissue during allograft processing, comprising: a number of forceps (Par. 0026, reference teaches drivers may be produced with varying lengths and that one may purchase several drivers, therein defining a number of forceps in a kit), each of the forceps comprising: first and second pivotally coupled forceps halves (Figure 1; 110, 112), the first and the second forceps halves combining to form a handle portion (Figure 1; 122, 124) and a head portion (Figure 1; 120), the head portion comprising two opposing first and second jaws configured to move between open and closed positions (Figure 1; 140), each of the first and second jaws formed a flat paddlelike structure having an inner-facing textured surface (Par. 0016, inner surfaces may be ‘milled or roughened’, therein defining an inner-facing textured surface), and the closed positions secure the first and second opposing jaws about osseous-based tissue (Par. 0014, instruments suitable for grasping body tissue and the like. Note, the limitation merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of “Brennan” meets the structural limitations of the claim, and the “flat paddlelike structures of the first and second jaws” are structured to “be secured about osseous-based tissue, and in which the osseous-based tissue is selected from a range of widths”); and a selective locking mechanism configured to selectively affix the first and second forceps halves in a desired compressed position selected from a plurality of compressed positions between the closed position and the open position, the selective locking mechanism comprising a ratchet-based locking bar (Figure 5B; 150, 154 | Par. 0024), wherein the handle portion comprises a proximal end and a distal end and defines a first longitudinal axis (Figure 1; 122) and the head portion comprises the flat paddlelike structures of the first and second opposing jaws that extend from a proximal end to a distal end and defines a second longitudinal axis that intersects the first longitudinal axis at a head angle (Figure 1; 120); a spring element attached between the first and second forceps halves (Figure 5B; 158), wherein the head angle defines an offset between the first longitudinal axis and the distal end of the head portion (Figure 1); and wherein the combination of the first and second jaws secured about the osseous-based tissue, the spring element, and the selective locking mechanism together allow selective positioning and locking of the first and the second jaws to the desired compression position and subsequently the locked position selected from the range of compressed positions of the selective locking mechanism corresponding to a width of the osseous-based tissue (Figure 5B; 150, 154 | Par. 0024). Note, the limitation merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of “Brennan” meets the structural limitations of the claim, and the “ratchet-based locking bar” is structured to “exert a constant grip pressure at the desired compressed position”, the “combination of the first and the second jaws secured about the osseous-based tissue, the spring element, and the selective locking mechanism” are structured to “allow selective positioning and locking of the first and the second jaws to the desired compression position and subsequently the locked position selected from the range of compressed positions of the selective locking mechanism corresponding to a width of the osseous-based tissue”.
However, Brennan does not specifically teach the spring element biased toward the open position, and the spring element configured to provide a counterforce to user exerted grip pressure upon the handle portion, and the spring element together with the first and second jaws having a geometry to engage the osseous-based tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the osseous-based tissue; the selective locking mechanism comprising a pivot ratchet-based locking bar being pivotable and rotating between an unlocked position in which the pivoting ratchet-based locking bar remains disengaged when the first and the second opposing jaws move between the open position and the closed position and the locked position, a number of interchangeable grips, each grip comprising a finger portion and a thumb portion, the finger and thumb portions sized to fit a particular hand size, wherein each of the interchangeable grips is configured for removable installation upon the handle portion of any one of the number of forceps, or the head angle and the offset varying for each of the number of forceps.
In same field of endeavor, the Nallakrishnan reference teaches a forceps device (Figure 1; 10) having a first forceps half (Figure 1; 11) and a second forceps half (Figure 1; 12) and a spring element attached between the first and second forceps halves (Figure 1; 16, 19), wherein the spring element is biased toward the open position, and the spring element configured to provide a counterforce to user exerted grip pressure upon the handle portion, and the spring element together with the first and second jaws having a geometry to engage the tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the tissue; and a selective locking mechanism configured to selectively affix the first and the second forceps in a desired compressed position (Figure 2) having the first and the second jaws secured about the tissue, wherein the combination of the first and the second jaws secured about the tissue, the spring element, and the selective locking mechanism together allow the locking of the first and the second jaws to the desired compression position (Column 3, Lines 58-67; Column 4, Lines 48-67; Column 5, Lines 1-10; spring biases the forceps halves in the open position, therein providing counterforce against the user exerted grip pressure; tactile feedback from stressed springs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the spring element of the Brennan reference with the outwardly biasing spring element of the Nallakrishnan reference therein configuring the first and second forceps halves to have the spring element bias the forceps halves towards the open position, and the spring element configured to provide a counterforce to user exerted grip pressure upon the handle portion, and the spring element together with the first and second jaws having a geometry to engage the osseous-based tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the osseous-based tissue, which when incorporated with the locking mechanism of the Brennan reference, would have the spring element and the selective locking mechanism together allow selective positioning and locking of the first and the second jaws to the desired compression position, wherein it would be obvious to do so in order to gradually allow the handle of the forceps to part therein providing a more controlled release of a needle held by the forceps (Nallakrishnan; Column 2, Lines 24-65).
Also in the same field of endeavor, the Snell reference teaches a forceps tool (Figure 1; 2) comprising a first forceps half (Figure 1; 4) pivotally coupled to a second forceps half (Figure 2; 6), the first and second forceps halves combining to form a handle portion (Figure 1; 8, 10) and a head portion (Figure 1; 16), and a selective locking mechanism (Figure 1; 22) configured to selectively affix the first and the second forceps halves in a desired compressed position selected from a plurality of compressed positions between the closed and the open position, the selective locking mechanism comprising a pivoting ratcheting-based locking bar that rotates between an unlocked position in which the pivoting ratchet-based locking bar is selectively disengaged and a locked position in which the pivoting ratchet-based locking bar exerts a constant grip pressure at the desired compressed position having the first and the second jaws secured about bone tissue and subsequently the locked position selected from the range of compressed positions of the selective locking mechanism corresponding to a width of the bone tissue (Par. 0021 & 0026). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the locking mechanism of the Brennan and Nallakrishnan reference with the locking mechanism of the Snell reference given it is an obvious alternative to an integral locking bar and further allows the locking bar to freely swing to be selectively engaged and disengaged (Snell; Par. 0026). The resultant combination of the Brennan, Nallakrishnan, and Snell references would still include a spring element and a selective locking mechanism that together allow selective positioning and locking of the first and the second jaws to the desired compression position and subsequently the locked position selected from the range of compressed positions of the selective locking mechanism corresponding to a width of the osseous-based tissue, given the locking mechanisms of the Brennan and Snell references work in effectively the same manner, and given the Brennan, Nallakrishnan, and Snell combination would yield predictable results in that it would function in generally the same manner as the combination of the Brennan and Nallakrishnan references alone except with a pivoting locking bar as taught in Snell as opposed to an integral, stationary locking bar as taught in Brennan. 

In the same field of endeavor, the Storm reference teaches a pliers or forceps type tool, the tool including a first half (Figure 1; 4) and a second half (Figure 1; 6) to form a handle portion (Figure 1; 12, 14) and a head portion (Figure 1; 8, 10), wherein the reference further teaches an interchangeable grip for removable installation about the first half at the handle portion (Figure 2; 16), wherein the reference further teaches that the grip may be of a pair of grips, the other grip of the pair for removable installation about the second half (Par. 0015), wherein the interchangeable grips may be one of a plurality of interchangeable grips for removable installation about the first and second forceps halves at the handle portion, each pair of interchangeable grips configured to fit a different hand size (Par. 0015).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the forceps tool of the Brennan, Nallakrishnan, and Snell combination include a first pair of interchangeable grips for removable installation about the first and second forceps halves at the handle portion, the first pair of the interchangeable grips configured to fit a first hand size; and a second pair of interchangeable grips for removable installation about the first and second forceps halves at the handle portion, the second pair of interchangeable grips configured to fit a second hand size as in the Storm reference to alter the contour of the handle portion to match the size of a user’s hand so that the user can comfortably grip and operate the forceps tool (Storm; Par. 0005).
Lastly, the Orenstein reference teaches a number of forceps within a kit, wherein each of the forceps includes a head angle and offset, wherein the head angle and offset may vary for each of the number of forceps (Column 6, Lines 14-29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the head angle and offset vary for each of the number of forceps in the Brennan reference to allow a surgeon to more easily avoid obstructions within the operative area while using the clamp (Orenstein; Column 6, Lines 14-29). 
Concerning claim 12, the combination of the Brennan, Snell, Storm, and Orstein references as discussed above teaches the forceps tool kit of claim 11, wherein when in the open position, the first and second jaws are spaced apart by a jaw opening width; and the jaw opening width may vary for each of the number of the forceps based on how wide the user decides to open a particular forceps.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0079931, hereinafter Brennan) in view of Nallakrishnan (US 5752960), Snell (US 2010/0114154), Storm et al. (US 2009/0151522, hereinafter Storm), and Orstein et al. (US 5120221, hereinafter Orstein) as applied to claims 11 and 12 above, and further in view of Deutsch et al. (US 2014/0236194, hereinafter Deutsch), cited in previous office action. 
Concerning claim 13, the combination of the Brennan, Nallakrishnan, Snell, Storm, and Orstein references as discussed above teaches the ergonomic forceps tool of claim 11, but does not specifically teach the inner-facing textured surface of the first jaw comprising a number of teeth protruding inward from the first jaw toward the second jaw; or the inner-facing textured surface of the second jaw comprising a number of teeth protruding inward from the second jaw toward the first jaw.
However, the Deutsch prior art reference teaches a forceps tool that may be adapted for use as a needle driving instrument, wherein the jaws of the forceps are textured to enhance the grip on a needle, said textured surface including raised ridges, which may be defined as teeth. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the inner-facing textured surfaces of both the first and second jaws of the Brennan, Nallakrishnan, Snell, Storm, and Orstein combination include a number of teeth protruding inward as in the Deutsch reference to ensure a firm grip on a needle (Deutsch; Par. 0032).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0079931, hereinafter Brennan) in view of Nallakrishnan (US 5752960), Snell (US 2010/0114154) and Storm et al. (US 2009/0151522, hereinafter Storm) as applied to claims 6 above, and further in view of Lavelle et al. (US 2008/0132940, hereinafter Lavelle), cited in previous office action. 
Concerning claim 21, the combination of the Brennan, Nallakrishnan, Snell, and Storm references as discussed above teaches the ergonomic forceps tool of claim 6, but it does not specifically teach at least one pair of the interchangeable grips and at least one of the second pair of the interchangeable grips each including an access cutout configured to accommodate the selective locking mechanism. 
However, the Lavelle reference teaches handle for a forceps tool (Figure 1; 10), wherein the handle includes an ergonomic grip portion (Figure 1; 140), wherein the grip portion includes an access cutout (Figure 8; 148) to accommodate a protruding portion of the handle (Par. 0063). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one of the first pair of interchangeable grips and the at least one of the second pair of the interchangeable grips each include an access cutout as in the Lavelle reference configured to accommodate the selective locking mechanism to provide a method that allows for the grip to slide onto the handle over the protruding portion of the locking mechanism (Lavelle; Par. 0063).
 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2006/0079931, hereinafter Brennan) in view of Nallakrishnan (US 5752960), Snell (US 2010/0114154), Storm et al. (US 2009/0151522, hereinafter Storm), and Orstein et al. (US 5120221, hereinafter Orstein) as applied to claims 11, 12, and 14 above, and further in view of Lavelle et al. (US 2008/0132940, hereinafter Lavelle), cited in previous office action.  
Concerning claim 22, the combination of the Orstein, Snell, Storm, and Orstein references as discussed above teaches the ergonomic forceps tool of claim 11, but it does not specifically teach each of the interchangeable grips comprising an access cutout formed in one or both of the finger portion and the thumb portion, the access cutout configured to accommodate the pivoting ratchet-based locking bar. However, the Lavelle reference teaches handle for a forceps tool (Figure 1; 10), wherein the handle includes an ergonomic grip portion (Figure 1; 140), wherein the grip portion includes an access cutout (Figure 8; 148) to accommodate a protruding portion of the handle (Par. 0063). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the interchangeable grips of the Brennan, Nallakrishnan, Snell, Storm, and Orstein combination comprise an access cutout formed in one or both of the finger portion and the thumb portion as in the Lavelle reference, the access cutout configured to accommodate the pivoting ratchet-based locking bar provide a method that allows for the grip to slide onto the handle over the protruding portion of the locking mechanism (Lavelle; Par. 0063).
Response to Arguments
Applicant's arguments filed 08/18/22 have been fully considered but they are not persuasive. 
Applicant respectfully asserts that neither Brennen, Nallakrishnan, nor Snell, either alone, or in combination with one another, provide any teaching or reasoning for the combination of the spring element and the first and second jaws with a geometry to receive a range of widths of osseous-based tissue as well as also provide an adjustable amount of grip pressure under spring bias to the osseous- based tissue as now currently claimed. Examiner respectfully disagrees.
Concerning claim 1, the Brennan et al. prior art reference teaches an ergonomic forceps tool (Figure 1; 100) capable of gripping osseous-based tissue during allograft processing, comprising: a first forceps half (Figure 1; 110) pivotally coupled to a second forceps half (Figure 1; 112), the first and the second forceps halves combining to form a handle portion (Figure 1; 122, 124) and a head portion (Figure 1; 120), the head portion comprising two opposing first and second jaws (Figure 1; 140), each of the first and second jaws formed of a flat paddlelike structure having an inner-facing textured surface (Par. 0016, inner surfaces may be ‘milled or roughened’, therein defining an inner-facing textured surface), the handle portion defining a first longitudinal axis (Figure 1; 122) and the flat paddlelike structures of the first and second jaws of the head portion defining a second longitudinal axis that intersects the first longitudinal axis at a head angle (Figure 1; 120), wherein the first and second forceps halves move between an open position in which the first and second jaws are separated (Figure 4; 140) and a closed position in which the flat paddlelike structures of the first and second jaws are secured about osseous-based tissue, and in which the osseous-based tissue is selected from a range of widths (Par. 0014, instruments suitable for grasping body tissue and the like. Note, the limitation merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of “Brennan” meets the structural limitations of the claim, and the “flat paddlelike structures of the first and second jaws” are structured to “be secured about osseous-based tissue, and in which the osseous-based tissue is selected from a range of widths”).
In same field of endeavor, the Nallakrishnan reference teaches a forceps device (Figure 1; 10) having a first forceps half (Figure 1; 11) and a second forceps half (Figure 1; 12) and a spring element attached between the first and second forceps halves (Figure 1; 16, 19), wherein the spring element is biased toward the open position, and the spring element configured to provide a counterforce to user exerted grip pressure upon the handle portion, and the spring element together with the first and second jaws having a geometry to engage the tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the tissue (Column 3, Lines 58-67; Column 4, Lines 48-67; Column 5, Lines 1-10; spring biases the forceps halves in the open position, therein providing counterforce against the user exerted grip pressure; tactile feedback from stressed springs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the spring element of the Brennan reference with the outwardly biasing spring element of the Nallakrishnan reference therein configuring the first and second forceps halves to have the spring element bias the forceps halves towards the open position, and the spring element configured to provide a counterforce to user exerted grip pressure upon the handle portion, and the spring element together with the first and second jaws having a geometry to engage the osseous-based tissue selected from a range of widths, and the geometry allowing a user selectively adjustable amount of grip pressure with tactile feedback under spring bias to the osseous-based tissue, which when incorporated with the locking mechanism of the Brennan reference, would have the spring element and the selective locking mechanism together allow selective positioning and locking of the first and the second jaws to the desired compression position, wherein it would be obvious to do so in order to gradually allow the handle of the forceps to part therein providing a more controlled release of a needle held by the forceps (Nallakrishnan; Column 2, Lines 24-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771